          Case 3:20-cv-07714-VC Document 64 Filed 06/21/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    MARILOU SAMSON,                                 Case No. 20-cv-07714-VC
                 Plaintiff,
                                                    ORDER GRANTING MOTION TO
          v.                                        DISMISS
    SELECT PORTFOLIO SERVICING, INC.,               Re: Dkt. No. 47
    et al.,
                 Defendants.


       Select Portfolio Servicing’s motion to dismiss is granted. Claims 1, 2, and 6 are clearly

precluded by the Court’s previous order (Dkt. No. 41). See also Ramos v. Wells Fargo Bank,

N.A., 2018 WL 3036913, at *5 (N.D. Cal. June 19, 2018).

       As to claim 3, Samson has not adequately pled a violation of California Civil Code

section 2924.11 or section 2924.10. In certain circumstances, section 2924.11 prevents a

mortgage servicer from recording a notice of default or a notice of sale, as well as from

conducting a trustee’s sale, when a foreclosure prevention alternative (such as a loan

modification) has been approved. Cal. Civ. Code § 2924.11. But Samson has not pled that she

executed a foreclosure prevention alternative. Indeed, Samson’s complaint makes clear that her

application for a loan modification was not approved.1 In her opposition brief, Samson changes

course and claims that she meant to cite section 2924.10. That section requires a mortgage

service to provide a written acknowledgment of a loan modification application within five days


1
 Samson also alleges that Civil Code § 2924.11 prevents a mortgage servicer from recording a
notice of sale or from conducting a trustee’s sale while a borrower’s loan medication is pending.
Complaint ¶ 68. But the statute includes no such requirement.
           Case 3:20-cv-07714-VC Document 64 Filed 06/21/21 Page 2 of 3




of receiving it. Cal. Civ. Code § 2924.10. But Samson alleges that Select Portfolio Servicing

failed to send her a written notification explaining why her loan modification application was

denied—not that it failed to acknowledge the receipt of her application.

       As to claim 4, Samson fails to adequately plead a violation of California Civil Code

section 2923.7. When a borrower requests a foreclosure prevention alternative, section 2923.7

requires that the mortgage servicer establish a “single point of contact.” As is relevant here, the

contact is responsible for communicating the application process for foreclosure prevention

alternatives, coordinating the receipt of documents for an application, and providing timely and

accurate information on the current status of an application. Cal. Civ. Code § 2923.7. Samson

vaguely alleges that her single point of contact told her that she should sell her home rather than

apply for a loan modification and that her loan modification application would be denied because

one of her previous applications had been denied. She also argues that her contact lacked

sufficient knowledge of her situation to provide “assessments” of her application. But such

conduct does not appear to violate any of the section’s requirements, and Samson has not

explained how it might. See Jacobik v. Wells Fargo Bank, N.A., 2017 WL 5665666, at *8 (N.D.

Cal. Nov. 26, 2017).2

       As to claim 5, Samson has failed to plead a violation of California Civil Code section

1788.17. Section 1788.17 requires compliance with certain provisions of the federal Fair Debt
Collection Practices Act (FDCPA). As is relevant here, the FDCPA prohibits debt collectors

from “threat[ening] to take any action that cannot legally be taken or that is not intended to be

taken.” 15 U.S.C. § 1692e. Samson alleges that Select Portfolio Servicing told her that “her loan

had been referred to [it’s] ‘legal department’ in order to take ‘legal action’ to collect on the

loan.” Complaint ¶¶ 37-38. But then, Select Portfolio Servicing apparently pursued non-judicial

foreclosure instead. Id. ¶ 39. Samson, however, has not pled any facts suggesting that Select


2
 Nor does Samson’s allegation that Select Portfolio Servicing assigned her multiple, different
people violate the section, because section 2923.7 clearly allows a mortgage servicer to assign a
borrower a “team of personnel,” rather than one person. Cal. Civ. Code § 2923.7(e).


                                                  2
           Case 3:20-cv-07714-VC Document 64 Filed 06/21/21 Page 3 of 3




Portfolio Servicing had no intention of taking legal action, or that it could not legally take such

action. Cf. Echlin v. PeaceHealth, 887 F.3d 967, 977-78 (9th Cir. 2018); Cook v. Green Tree

Servicing, LLC, 154 F. Supp. 3d 742, 750-51 (S.D. Ill. 2016).3

       The case is dismissed with prejudice because it is clear at this point that amendment

would be futile. Judgment will be entered in favor of the defendants, and the Clerk’s Office is

directed to close the case.

       IT IS SO ORDERED.

Dated: June 21, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




3
  Claim 7 under the Unfair Competition Law claim is predicated on Samson’s other claims, so it
too is dismissed.


                                                  3
